                     Case 18-12808-KG           Doc 344        Filed 06/18/19         Page 1 of 4



                           IN THE UNITED STATES BANKRUPTCY COURT

                                   FOR THE DISTRICT OF DELAWARE

                                                                    )
    In re:                                                          )   Chapter 11
                                                                    )
    WHITE EAGLE ASSET PORTFOLIO, LP, et al.,1                       )   Case No. 18-12808 (KG)
                                                                    )   (Jointly Administered)
                                                                    )
                                      Debtors.                      )
                                                                    )

                   AMENDED2 NOTICE OF AGENDA OF MATTERS SCHEDULED
                  FOR HEARING ON JUNE 19, 2019 AT 11:00 A.M. (EASTERN TIME)

       The hearing will be held at the United States Bankruptcy Court for the District of
    Delaware, 824 Market Street, 6th Floor, Courtroom No. 3, Wilmington, Delaware 19801.

              Any party participating telephonically should make arrangements through
                 CourtCall by telephone (866-582-6878) or facsimile (866-533-2946),
                  no later than 12:00 p.m., one (1) business day before the hearing.

MATTERS GOING FORWARD

1.           MLA/Brean Retention Application – Debtors’ Application for Entry of an Order: (A)
             Authorizing the Employment and Retention of Maple Life Analytics, LLC and Brean
             Capital, LLC as Due Diligence and Marketing Agents to the Debtors; (B) Modifying
             Information Requirements of Local Rule 2016-2(d); and (C) Granting Related Relief
             [Filed: 5/22/19] (Docket No. 273).

             Response Deadline: June 14, 2019 at 4:00 p.m. Eastern Time. Extended to June 17,
             2019 at 4:00 p.m. Eastern Time for the United States Trustee.

             Responses Received: Informal comments from the United States Trustee (“UST”).

             Related Documents:

             a)      Motion of the Debtors to Shorten Notice Period and Schedule Expedited Hearing
                     on Debtors’ Application for Entry of an Order: (A) Authorizing the Employment
                     and Retention of Maple Life Analytics, LLC and Brean Capital, LLC as Due

1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number include: White Eagle Asset Portfolio, LP (0691); White Eagle General Partner, LLC (8312); and
Lamington Road Designated Activity Company (7738). The location of the Debtors’ service address in these
chapter 11 cases is 5355 Town Center Road, Suite 701, Boca Raton, FL 33486.
2
    Amended items appear in bold.


DOCS_DE:224151.2 93856/003
                 Case 18-12808-KG            Doc 344     Filed 06/18/19   Page 2 of 4



                 Diligence and Marketing Agents to the Debtors; (B) Modifying Information
                 Requirements of Local Rule 2016-2(d); and (C) Granting Related Relief [Filed:
                 5/23/19] (Docket No. 278).

                 (i)         Objection of the United States Trustee to the Motion of the Debtors to
                             Shorten Notice Period and Schedule Expedited Hearing on Debtors’
                             Application for Entry of an Order Authorizing the Employment and
                             Retention of Maple Life Analytics, LLC and Brean Capital, LLC as Due
                             Diligence and Marketing Agents to the Debtors and for Related Relief
                             [Filed: 5/24/19] (Docket No. 280).

        b)       [Signed] Order Denying Motion of the Debtors to Shorten Notice Period and
                 Schedule Expedited Hearing on Debtors’ Application for Entry of an Order: (A)
                 Authorizing the Employment and Retention of Maple Life Analytics, LLC and
                 Brean Capital, LLC as Due Diligence and Marketing Agents to the Debtors; (B)
                 Modifying Information Requirements of Local Rule 2016-2(d); and (C) Granting
                 Related Relief [Filed: 5/28/19] (Docket No. 290).

        c)       Notice of Hearing on Debtors’ Application for Entry of an Order: (A) Authorizing
                 the Employment and Retention of Maple Life Analytics, LLC and Brean Capital,
                 LLC as Due Diligence and Marketing Agents to the Debtors; (B) Modifying
                 Information Requirements of Local Rule 2016-2(d); and (C) Granting Related
                 Relief [Filed: 5/29/19] (Docket No. 293).

        d)       Notice of Executed Exhibit “A” to Debtors’ Application for Entry of an Order:
                 (A) Authorizing the Employment and Retention of Maple Life Analytics, LLC
                 and Brean Capital, LLC as Due Diligence and Marketing Agents to the Debtors;
                 (B) Modifying Information Requirements of Local Rule 2016-2(d); and (C)
                 Granting Related Relief [Filed: 5/29/19] (Docket No. 294).

        e)       Certification of Counsel Regarding Revised Proposed Order: (A) Authorizing the
                 Employment and Retention of Maple Life Analytics, LLC and Brean Capital,
                 LLC as Due Diligence and Marketing Agents to the Debtors; (B) Modifying
                 Information Requirements of Local Rule 2016-2(d); and (C) Granting Related
                 Relief [Filed: 6/17/19] (Docket No. 338).

        f)       [Signed] Order: (A) Authorizing the Employment and Retention of Maple
                 Life Analytics, LLC and Brean Capital, LLC as Due Diligence and
                 Marketing Agents to the Debtors; (B) Modifying Information Requirements
                 of Local Rule 2016-2(d); and (C) Granting Related Relief [Filed: 6/18/19]
                 (Docket No. 342).

        Status: The order has been entered. No hearing is necessary.




                                                     2
DOCS_DE:224151.2 93856/003
                 Case 18-12808-KG        Doc 344      Filed 06/18/19    Page 3 of 4



2.      Amended Plan – Amended Debtors’ Joint Chapter 11 Plan of Reorganization [Filed:
        5/24/19] (Docket No. 282).

        Plan Objection Deadline:       June 17, 2019 at 4:00 p.m. Eastern Time.

        Assumption Objection Deadline:         June 17, 2019 at 4:00 p.m. Eastern Time.

        Responses Received: Informal comments from the UST.

        Related Documents:

        a)       Debtors’ Joint Chapter 11 Plan of Reorganization [Filed: 3/13/19] (Docket No.
                 165).

        b)       Amended Disclosure Statement for Debtors’ Joint Chapter 11 Plan of
                 Reorganization [Filed: 5/24/19] (Docket No. 283).

        c)       Combined Notice of Hearing on (I) Proposed Settlement Between Debtors,
                 Certain Non-Debtor Affiliates, and Lender Parties, (II) Disclosure Statement for
                 Debtors’ Joint Chapter 11 Plan of Reorganization, as Amended, (III) Debtors’
                 Joint Chapter 11 Plan of Reorganization, as Amended, and (IV) Proposed
                 Postpetition Credit Facility [Filed: 5/8/19] (Docket No. 248).

        d)       [Signed] Order (I) Scheduling Hearings on (A) Adequacy of Disclosure
                 Statement, (B) Confirmation of Plan of Reorganization, and (C) Assumption of
                 Executory Contracts; (II) Fixing the Deadlines to Object to Disclosure Statement,
                 Plan, and Proposed Assumption of Executory Contracts; (III) Approving Form
                 and Manner of Notice of Hearing and Objection Deadlines; and (IV) Granting
                 Related Relief [Filed: 5/20/19] (Docket No. 268).

        e)       Notice of Hearing on (I) Disclosure Statement for Debtors’ Joint Chapter 11 Plan
                 of Reorganization, (II) Debtors’ Joint Chapter 11 Plan of Reorganization, and (III)
                 Assumption of Executory Contracts by the Debtors [Filed: 5/24/19] (Docket No.
                 285).

        f)       [Signed] Order Approving Disclosure Statement for Debtors’ Amended Joint
                 Chapter 11 Plan of Reorganization [Filed: 6/5/19] (Docket No. 318).

        g)       Debtors’ Notice of (I) Assumption of Executory Contracts, (II) Fixing of Cure
                 Amounts, and (III) Deadline to Object Thereto [Filed: 6/7/19] (Docket No. 326).

        h)       Notice Regarding Hearing on Confirmation of Debtors’ Joint Chapter 11 Plan of
                 Reorganization [Filed: 6/11/19] (Docket No. 328).

        i)       Debtors’ Second Amended Joint Chapter 11 Plan of Reorganization [Filed:
                 6/18/19] (Docket No. 343).




                                                  3
DOCS_DE:224151.2 93856/003
                 Case 18-12808-KG     Doc 344     Filed 06/18/19   Page 4 of 4



        j)       Debtors’ Memorandum of Law in Support of Confirmation of the Debtors’
                 Second Amended Joint Chapter 11 Plan of Reorganization [Filed: 6/18/19]
                 (Docket No. 340).

        k)       Declaration of Miriam Martinez in Support of Confirmation of the Debtors’
                 Second Amended Joint Chapter 11 Plan of Reorganization [Filed: 6/18/19]
                 (Docket No. 341).

        Status: This matter will go forward. The Debtors have resolved the UST’s informal
        comments.


 Dated: June 18, 2019                         PACHULSKI STANG ZIEHL & JONES LLP

                                              /s/ Colin R. Robinson
                                              Richard M. Pachulski (CA Bar No. 62337)
                                              Ira D. Kharasch (CA Bar No. 109084)
                                              Maxim B. Litvak (CA Bar No. 215852)
                                              Colin R. Robinson (DE Bar No. 5524)
                                              919 North Market Street, 17th Floor
                                              P.O. Box 8705
                                              Wilmington, DE 19899-8705 (Courier 19801)
                                              Telephone: (302) 652-4100
                                              Facsimile: (302) 652-4400
                                              E-mail:      rpachulski@pszjlaw.com
                                                           ikharasch@pszjlaw.com
                                                           mlitvak@pszjlaw.com
                                                           crobinson@pszjlaw.com

                                              Counsel for the Debtors and Debtors-in-Possession




                                              4
DOCS_DE:224151.2 93856/003
